DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 LP LAKE WORTH, LLC d/b/a SIGNATURE HEALTHCARE OF PALM
                          BEACH,
                         Appellant,

                                     v.

   JENNIE MAE STONE, as Personal Representative of the Estate of
   KENNETH RAY STONE, and JENNIE MAE STONE, Individually,
                          Appellee.

                               No. 4D21-1414

                          [September 30, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
50-2019-CA-005718-XXXX-MB.

  Donna J. Fudge, William Benjamin Broadwater and Frederick
Benjamin Bertron of Fudge Broadwater, P.A., St. Petersburg, for appellant.

   Marc B. Hernandez and Darla L. Keen of Lytal, Reiter, Smith, Ivey &
Fronrath, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.